Citation Nr: 0415017	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  02-14 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
based on service connection for cause of death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran had recognized active service from January 1944 
to June 1945.  He died in September 1979 and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied entitlement to Dependency 
and Indemnity Compensation (DIC) based on service connection 
for the cause of death, denied entitlement to accrued 
benefits, and deferred a decision on entitlement to DIC based 
on 38 U.S.C.A. § 1318.  An August 2003 rating decision denied 
entitlement to DIC based on 38 U.S.C.A. § 1318.  As there is 
no appeal of the denial of entitlement to DIC based on 
38 U.S.C.A. § 1318, it is not before the Board for appellate 
review.

The appellant appeared before a Decision Review Officer for a 
personal hearing at the Manila RO in April 2003.







FINDINGS OF FACT

1.  The veteran served with the recognized guerillas in World 
War II.

2.  The death certificate shows that the veteran died in 
September 1979 at the age of 63 and lists the cause of death 
as bronchiectasis due to pulmonary tuberculosis.

3.  No service-connected disability was established during 
the veteran's lifetime and the veteran did not have a pending 
claim for a service-connected disability at the time of his 
death.

4.  The appellant filed a claim for entitlement to Dependency 
and Indemnity Compensation and accrued benefits in July 2000.


CONCLUSIONS OF LAW

1. The criteria for payment of Dependency and Indemnity 
Compensation based on service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.312 (2003).

2. The criteria for entitlement to accrued benefits are not 
met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  It 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In general, where the record demonstrates 
that the statutory mandates are satisfied, the regulatory 
provisions likewise are satisfied.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA is 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
VA will attempt to obtain on behalf of the claimant. 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This  
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In an August 2000 letter (prior to passage of the VCAA), the 
RO notified the appellant of the evidence needed to 
substantiate her claim and offered to assist her. 

In a January 2001 letter the RO notified the appellant of the 
passage of the VCAA, summarized the evidence already received 
from the appellant, and specified the additional evidence the 
appellant needed to provide to prove her claim.  The letter 
specified what the VA would do, including attempting to 
obtain records adequately identified by her, when authorized 
to do so.  See Quartuccio, supra. 

The January 2001 VCAA notice letter that was provided to the 
veteran contains the "fourth element."   The letter 
specifically asks the appellant to submit or identify any 
additional information or evidence that she believes will 
help prove her claim.  See Pelegrini, supra.  

The November 2001 Rating Decision, the August 2002 Statement 
of the Case (SOC), the October 2002 SOC and the May 2003 
Supplemental Statement of the Case (SSOC) discuss in 
specificity the evidence considered with respect to the 
appellant's claims and the additional evidence needed to 
support those claims.  

Moreover, a November 2003 VCAA letter reiterates the notice 
requirements of the VCAA, specifies the evidence necessary to 
prove appellant's claims and lists all the evidence 
considered at each stage of the adjudication process. 

In light of the foregoing, the Board finds that the August 
2000 letter, the January 2001 VCAA notice letter, the 
November 2001 rating decision, the August 2002 and October 
2002 SOCs, the May 2003 SSOC, and the November 2003 VCAA 
notice letter comply with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the documents that satisfy VCAA notice); and 
Pelegrini (requiring VA to ask for all evidence pertaining to 
the claim).
 
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini also held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In the present case, a substantially complete application was 
received in July 2000. A letter was sent to appellant in 
August 2000 and a VCAA notice letter was sent to the 
appellant in January 2001.  The initial unfavorable AOJ 
decision with respect to the veteran's claim came in December 
2001.  Accordingly, the Board finds that the timing of the 
notice complies with the timing requirements of the law as 
found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claims, and to 
respond to VA notices.  The appellant has not identified any 
additional evidence pertinent to her claim not already of 
record, and there are no additional records to obtain.  The 
appellant has been informed of the type of evidence necessary 
to substantiate her claims, as well as the respective 
responsibilities of herself and VA as it pertains to h 
claims.  Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.


Factual Background

The veteran served with the Philippine Guerilla and 
Combination Service from January 1944 to June 1945.   He 
married the appellant in May 1950.

In an April 1946 affidavit of service, the veteran states 
that he incurred no illnesses or wounds while on active 
service.  

A February 1978 clinical abstract from Silliman University 
Medical Center reflects that the veteran was admitted for 
chronic obstructive lung disease (COPD) and pulmonary 
tuberculosis (PTB). He gave a history of smoking for 36 years 
and of a productive cough since 1973. The final diagnosis on 
discharge was COPD and PTB.

The veteran died in September 1979.  The death certificate 
lists the cause of death as bronchiectasis due to pulmonary 
tuberculosis.  The examining official said the interval 
between onset and death was 10 years.

The appellant filed an application for burial benefits in 
November 1979 and an application for DIC and accrued benefits 
in July 2000.

At the personal hearing held in April 2003, the appellant 
testified that the veteran was always coughing when he 
courted her in 1948, but that he was not hospitalized for his 
sickness.








Legal Criteria

     Service Connection for Cause of Death 

Dependency and indemnity compensation benefits are warranted 
if the evidence shows that service-connected disability 
either caused or contributed substantially or materially to 
the cause of death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.12.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection may be granted for certain chronic 
diseases, including active tuberculosis, although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within the applicable 
time limits under 38 C.F.R. § 3.307 following service in a 
period of war.   38 C.F.R. § 3.309.

Tuberculosis must have become manifest to a degree of 10 
percent or more within 3 years from the date of separation 
from service, which will be the date of discharge or release 
during a war period.  38 C.F.R. § 3.307(a)(3).


     Accrued Benefits

In pertinent part, section 5121 provides that for deaths 
occurring before December 16, 2003, periodic monetary 
benefits to which a veteran was entitled on the basis of 
evidence in the file at date of death, and due and unpaid for 
a period of not more than two years prior to death, may be 
paid to a surviving spouse.  38 U.S.C.A. § 5121.

Applications for accrued benefits must be filed within one 
year after the date of death.   38 U.S.C.A. § 5121(c).  A 
claim for death pension, compensation, or dependency and 
indemnity compensation is deemed to include a claim for 
accrued benefits.  38 C.F.R. § 3.1000(c).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision." The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application. 
Id. at 1300.



Analysis

     Service Connection for Cause of Death

There is no evidence of record showing that the veteran 
incurred any disability while in service or aggravated any 
previously existing disability while in service. Service 
connection was not in effect for any disability at the time 
of his death. 

While tuberculosis may be presumptively service connected, it 
must become manifest to a degree of 10 percent or more within 
3 years of the veteran's discharge.  The veteran was 
discharged in June of 1945, so the presumptive period would 
have lasted through June of 1948.  There is no evidence of 
record that the veteran's tuberculosis had manifested itself 
to a degree of 10 percent or more by June of 1948.

While the appellant testified that the veteran had developed 
a cough when they were dating in 1948 that, by itself, is not 
sufficient evidence of the presence of tuberculosis.  Nor is 
the appellant, as a layperson, competent to render a finding 
regarding etiology.  Espiritu v. Derwinski, 2 Vet. App. 492.

It is noted that the death certificate indicates that the 
veteran contracted tuberculosis 10 years prior to his death 
in September 1979.  Even allowing for the fact that the 
doctor's opinion on the matter cannot be precise, it puts the 
disease 21 years past the end of the presumptive period.

Accordingly, there is no service-connected disability that 
could have caused or contributed substantially and materially 
to the veteran's death.  The criteria for entitlement for DIC 
based on service-connection for the cause of death have not 
been met, and the DIC claim must be denied on that basis.


     Accrued Benefits

The claims file is absent any evidence that the veteran had a 
claim pending for any VA benefit at the time of his death.  
Accordingly, the appellant has no claim upon which to derive 
her own application and there is no legal basis to the 
appellant's claim for payment of accrued benefits.  Moreover, 
the veteran filed her claim for DIC and accrued benefits in 
July 2000, almost 21 years after the veteran's death.  The 
criteria for entitlement for accrued benefits have not been 
met, and the accrued benefits claim must be denied.

The provisions regarding benefit of the doubt were 
considered, however, they were not applied, as the 
preponderance of the evidence is unfavorable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).


ORDER

Entitlement to Dependency and Indemnity Compensation based on 
service connection for cause of death is denied.

Entitlement to accrued benefits is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



